UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6069


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTRANTRINO LEE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:01-cr-00221-H-1)


Submitted:   June 16, 2010                 Decided:   June 29, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Antrantrino Lee, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Antrantrino Lee appeals the district court’s

order granting his 18 U.S.C. § 3582(c)(2) (2006) motion.                    We

have   reviewed    the   record    and   find      no   reversible      error.

Accordingly, we deny Lee’s motion for appointment of counsel and

affirm for the reasons stated by the district court.                    United

States v. Lee, No. 5:01-cr-00221-H-1 (E.D.N.C. Sept. 10, 2009).

We   dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2